1    GUTRIDE SAFIER LLP
     Adam J. Gutride (State Bar No. 181446)
2    Seth A. Safier (State Bar No. 197427)
3    Todd Kennedy (State Bar No. 250267)
     Anthony Patek (State Bar No. 228964)
4    100 Pine Street, Suite 1250
     San Francisco, California 94111
5    Telephone: (415) 639-9090
     Facsimile: (415) 449-6469
6    adam@gutridesafier.com
7    seth@gutridesafier.com
     todd@gutridesafier.com
8    anthony@gutridesafier.com

9    MIGLIACCIO & RATHOD LLP
     Nicholas Migliaccio, admitted pro hac vice
10
     Jason Rathod, admitted pro hac vice
11   Esfand Nafisi (State Bar No. 320119)
     388 Market Street, Suite 1300
12   San Francisco, CA 94111
     Telephone: (202) 470-3520
13   Facsimile: (202) 800-2730
     nmigliaccio@classlawdc.com
14   jrathod@classlawdc.com
     enafisi@classlawdc.com
15
     Attorneys for Plaintiffs
16

17
                                 UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                      SAN FRANCISCO DIVISION
20

21
                                                  CASE NO. 3:18-cv-02499-WHO
22   In re: JUUL Labs, Inc. Products Litigation
                                                  STIPULATION AND ORDER TO ENLARGE
23                                                TIME PURSUANT TO CIVIL L.R. 6-2
24
                                                  Hon. William H. Orrick
25
                                                  Action Filed:   April 26, 2018
26
                                                  Amended Complaint Filed:         January 30, 2019
27

28


            STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME PURSUANT TO CIVIL L.R. 6-2
                                    CASE NO. 3:18-CV-02499-WHO
1
             Pursuant to Civil Local Rule 6-2, Plaintiffs and Defendant JUUL Labs, Inc., by and through
2
     their respective counsel of record, hereby stipulate as follows:
3
             WHEREAS, Plaintiffs filed their Consolidated Amended Complaint on January 25, 2019
4
     (Dkt. 81);
5
             WHEREAS, Defendant filed a Motion to Dismiss on March 26, 2019;
6
             WHEREAS, Defendant also filed a separate Motion to Compel Arbitration on March 26,
7
     2019;
8
             WHEREAS, Plaintiff’s opposition to the Motion to Dismiss is presently due on April 16,
9
     2019, and Defendant’s reply due on May 3, 2019, with a hearing set for May 22, 2019;
10
             WHEREAS, Plaintiff’s opposition to the Motion to Compel Arbitration is presently due on
11
     April 9, 2019, and Defendant’s reply due on April 16, 2019, with a hearing set for May 22, 2019;
12
             WHEREAS, Plaintiffs’ Consolidated Amended Complaint asserts claims on behalf of 48
13
     named individuals, from 22 states and the District of Columbia, who seek to bring this action on a
14
     nationwide basis on behalf of all others similarly situated;
15
             WHEREAS, the briefing and hearing schedule was set prior to Defendant’s filing of its
16
     Motion to Compel Arbitration;
17
             WHEREAS, the parties have conferred and have agreed it would be reasonable to extend the
18
     time within which Plaintiffs may respond to the Motion to Dismiss and Motion to Compel
19
     Arbitration;
20
             WHEREAS, the proposed stipulated extension would alter the hearing date set by the Court,
21
     and thus would require the Court’s approval pursuant to Civil Local Rule 6-2;
22
             NOW THEREFORE, the parties hereby stipulate and agree to the following:
23
             1.     Plaintiffs shall file their opposition to the Motion to Dismiss and Motion to Compel
24
                    Arbitration on or before April 30, 2019;
25
             2.     Defendant shall file its reply papers on or before May 23, 2019;
26
             3.     The hearing on Defendant’s motions shall be set for June 12, 2019.
27

28           IT IS SO STIPULATED.

                                                        1
             STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME PURSUANT TO CIVIL L.R. 6-2
                                     CASE NO. 3:18-CV-02499-WHO
1    Dated: April 2, 2019                        MIGLIACCIO & RATHOD LLP
2

3                                                By:                 /s/ Jason S. Rathod
                                                                      Jason S. Rathod
4
                                                 Attorneys for Plaintiffs
5

6
     Dated: April 2, 2019                        GIBSON, DUNN & CRUTCHER LLP
7

8                                                By:                /s/ Austin V. Schwing
9                                                                   Austin V. Schwing

10                                               Attorneys for Defendant JUUL LABS, INC.

11

12

13
                                       ATTORNEY ATTESTATION
14
           I, Jason S. Rathod, hereby attest that concurrence in the filing of this document has been
15
     obtained from the above signatories.
16

17
                                                 By:             /s/ Jason S. Rathod
18                                                                  Jason S. Rathod

19
20

21

22

23

24

25

26
27

28

                                                       2
            STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME PURSUANT TO CIVIL L.R. 6-2
                                    CASE NO. 3:18-CV-02499-WHO
1    PURSUANT TO STIPULATION, IT IS SO ORDERED.

2

3

4

5

6

7    Dated: April 16, 2019                          ____________________________________
8                                                   THE HONORABLE WILLIAM H. ORRICK
                                                    UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                3
            STIPULATION AND [PROPOSED] ORDER TO ENLARGE TIME PURSUANT TO CIVIL L.R. 6-2
                                    CASE NO. 3:18-CV-02499-WHO
